UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period : December 31, 2013 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of December 31, 2013 Market Value Shares ($000) Common Stocks (96.2%) Consumer Discretionary (7.9%) L Brands Inc. 9,471,722 585,826 * DIRECTV 8,053,962 556,448 TJX Cos. Inc. 6,875,000 438,144 Walt Disney Co. 5,575,000 425,930 Carnival Corp. 5,818,100 233,713 * Bed Bath & Beyond Inc. 2,300,975 184,768 ^ Sony Corp. ADR 10,050,000 173,765 Mattel Inc. 3,650,000 173,667 Whirlpool Corp. 897,800 140,829 Ross Stores Inc. 857,600 64,260 Time Warner Cable Inc. 293,304 39,743 * Amazon.com Inc. 76,000 30,308 VF Corp. 397,400 24,774 Las Vegas Sands Corp. 300,000 23,661 Macy's Inc. 385,800 20,602 Target Corp. 120,000 7,592 Consumer Staples (0.6%) Costco Wholesale Corp. 1,415,000 168,399 Kellogg Co. 700,000 42,749 CVS Caremark Corp. 349,065 24,983 PepsiCo Inc. 145,000 12,026 Energy (4.4%) Noble Energy Inc. 7,920,176 539,443 Transocean Ltd. 6,706,179 331,419 Schlumberger Ltd. 3,632,200 327,298 EOG Resources Inc. 1,865,000 313,022 Exxon Mobil Corp. 615,000 62,238 Encana Corp. 2,660,000 48,013 * Cameron International Corp. 687,500 40,927 * Southwestern Energy Co. 892,000 35,082 National Oilwell Varco Inc. 310,000 24,654 Noble Corp. plc 240,000 8,993 Petroleo Brasileiro SA ADR Type A 600,000 8,814 Petroleo Brasileiro SA ADR 400,000 5,512 Cabot Oil & Gas Corp. 44,000 1,705 Range Resources Corp. 12,500 1,054 Financials (5.6%) Marsh & McLennan Cos. Inc. 15,382,000 743,874 Charles Schwab Corp. 28,515,900 741,413 Chubb Corp. 2,500,000 241,575 * Berkshire Hathaway Inc. Class B 2,000,000 237,120 Wells Fargo & Co. 4,006,528 181,896 American Express Co. 482,100 43,741 CME Group Inc. 260,000 20,400 US Bancorp 110,000 4,444 Weyerhaeuser Co. 100,000 3,157 Health Care (31.0%) * Biogen Idec Inc. 10,322,495 2,887,718 Amgen Inc. 17,816,200 2,033,897 Roche Holding AG 5,860,000 1,641,540 Eli Lilly & Co. 26,600,000 1,356,600 Novartis AG ADR 14,529,969 1,167,919 Medtronic Inc. 16,323,952 936,832 Johnson & Johnson 6,864,800 628,747 * Life Technologies Corp. 6,903,300 523,270 * Boston Scientific Corp. 28,342,560 340,678 GlaxoSmithKline plc ADR 5,121,200 273,421 Abbott Laboratories 5,911,300 226,580 AbbVie Inc. 2,449,800 129,374 Sanofi ADR 1,205,000 64,624 Thermo Fisher Scientific Inc. 242,600 27,014 Stryker Corp. 259,000 19,461 Zimmer Holdings Inc. 197,000 18,358 Industrials (14.5%) FedEx Corp. 11,969,012 1,720,785 Honeywell International Inc. 7,818,547 714,381 Southwest Airlines Co. 34,559,300 651,097 United Parcel Service Inc. Class B 3,211,070 337,419 European Aeronautic Defence and Space Co. NV 4,233,700 325,023 CH Robinson Worldwide Inc. 5,284,080 308,273 Union Pacific Corp. 1,828,700 307,222 Caterpillar Inc. 3,192,000 289,866 Boeing Co. 1,775,760 242,374 Alaska Air Group Inc. 3,103,900 227,733 Deere & Co. 1,961,500 179,144 Delta Air Lines Inc. 3,128,000 85,926 ^ Canadian Pacific Railway Ltd. 447,800 67,761 PACCAR Inc. 1,000,000 59,170 Expeditors International of Washington Inc. 906,700 40,122 Donaldson Co. Inc. 800,000 34,768 Pentair Ltd. 400,000 31,068 Rockwell Automation Inc. 236,900 27,992 * United Continental Holdings Inc. 580,000 21,941 Pall Corp. 205,000 17,497 CSX Corp. 500,000 14,385 United Technologies Corp. 100,000 11,380 Granite Construction Inc. 290,000 10,144 Norfolk Southern Corp. 46,100 4,279 Safran SA 42,000 2,920 Cummins Inc. 12,150 1,713 Republic Services Inc. Class A 17,000 564 Information Technology (29.5%) * Google Inc. Class A 1,664,643 1,865,582 Texas Instruments Inc. 33,920,700 1,489,458 Microsoft Corp. 38,564,600 1,443,473 * Adobe Systems Inc. 23,310,070 1,395,807 QUALCOMM Inc. 9,559,350 709,782 Intuit Inc. 8,418,700 642,515 * Micron Technology Inc. 20,120,000 437,811 Oracle Corp. 10,212,533 390,732 Visa Inc. Class A 1,608,570 358,196 Hewlett-Packard Co. 11,755,000 328,905 Intel Corp. 12,400,000 321,904 EMC Corp. 12,462,800 313,439 Accenture plc Class A 2,886,100 237,295 KLA-Tencor Corp. 3,603,700 232,294 Telefonaktiebolaget LM Ericsson ADR 16,808,914 205,741 Symantec Corp. 7,366,900 173,711 1 Plantronics Inc. 3,701,500 171,935 NVIDIA Corp. 10,345,000 165,727 Motorola Solutions Inc. 1,874,000 126,495 NetApp Inc. 2,600,000 106,964 Corning Inc. 5,243,200 93,434 *,^ BlackBerry Ltd. 10,438,600 77,768 Activision Blizzard Inc. 3,720,000 66,328 Analog Devices Inc. 1,222,000 62,236 ASML Holding NV 479,175 44,899 Apple Inc. 78,000 43,767 SanDisk Corp. 500,000 35,270 MasterCard Inc. Class A 41,250 34,463 * Entegris Inc. 2,583,472 29,968 Cisco Systems Inc. 1,011,950 22,718 Applied Materials Inc. 1,220,000 21,582 * Rambus Inc. 2,000,000 18,940 Altera Corp. 450,000 14,638 * eBay Inc. 253,000 13,887 * F5 Networks Inc. 97,400 8,850 * Salesforce.com Inc. 154,000 8,499 * Yahoo! Inc. 20,000 809 Materials (2.7%) Monsanto Co. 6,140,460 715,671 Potash Corp. of Saskatchewan Inc. 6,219,200 204,985 Praxair Inc. 925,000 120,278 EI du Pont de Nemours & Co. 150,000 9,745 Celanese Corp. Class A 60,000 3,319 LyondellBasell Industries NV Class A 1,700 136 Total Common Stocks (Cost $17,372,935) Market Value Coupon Shares ($000) Temporary Cash Investment (4.1%) Money Market Fund (4.1%) 2,3 Vanguard Market Liquidity Fund (Cost $1,628,298) 0.125% 1,628,298,264 1,628,298 Total Investments (100.3%) (Cost $19,001,233) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $31,910,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $33,883,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
